HILL, Senior Circuit Judge,
dissenting:
I find no fault in the “Little Miller Act” which our panel today has devised for the State of Florida but I do not have any confidence that the Act we enforce is the Act intended by the Florida legislature.
Before Bordelon undertook to perform services, it demanded and received payment. Further, it provided for its own method of collection should Offshore fail to keep payments current. Offshore agreed with Bordelon that Piling could make payments of funds owing to Offshore payable jointly to Offshore and Bordelon. Borde-lon did allow the party with whom it contracted to fall behind in payments, but it is not clear to me that this makes Bordelon an unpaid subcontractor as contemplated by the statute.
It is certainly not clear that Bordelon gave notice that it intended to rely upon a Little Miller Act bond within 45 days of commencing to perform the contract. Bor-delon commenced performance on September 5, 1986. Bordelon gave notice on December 12 of that year. As our opinion today candidly discloses, “... it is necessary for us to look somewhat beyond the statutory language in order to apply the statute to the circumstances of the case at bar.”
The opinion says, “Since we find the language of the statute less than clear when applied against the associated facts of this case, we attempt to determine the intent of the legislature in order to resolve this question of statutory interpretation.” I, however, must assume that the members of the legislature enacted the law that they intended to enact; I cannot assume that they intended to cover this claim simply in order to avoid a result that we find “unduly harsh.” Thus, I would rule that “since we find the language of the statute less than clear when applied against the associated facts of this case,” we gratefully accept the opportunity that the Supreme Court of Florida affords us to certify this purely state law question — pending in the federal courts as a result of the happenstance of diversity jurisdiction — to the Supreme Court of Florida. By doing so, we would ensure that the law of Florida, and not the law that we assume Florida probably in*533tended, would ultimately adjudicate this question. See Rule 9.150, Fla.R.App.P.
I would certify the question to the Supreme Court of Florida.